--------------------------------------------------------------------------------

[* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
EXHIBIT 10.1


AMENDMENT TO MASTER AGREEMENT


This Amendment is entered into this 4th of April, 2013, by and among the Kansas
State University Institute for Commercialization (“KSUIC”) (f/k/a the National
Institute for Strategic Technology Acquisition and Commercialization), a Kansas
non-profit corporation, the Kansas State University Research Foundation, a
Kansas non-profit corporation (“KSURF”) and ABAXIS, Inc., a California
corporation (“ABAXIS”).  KSUIC, KSURF, and ABAXIS are collectively referred to
as “Parties.”


WHEREAS, the Parties entered into the Master Agreement on January 26, 2011; and


WHEREAS, for good and valuable consideration, the Parties wish to amend the
Master Agreement; and


WHEREAS, section 3(a)(i) of the Master Agreement entitled KSURF to Royalty
Payments from ABAXIS as follows:


For that portion of AVRL Net Sales (as defined in the Master Agreement)
generated by the Initial AVRL Site, the Royalty Payments shall be in an amount
equal to (A) until the fifth anniversary of the Royalty Initiation Date (as
defined in the Master Agreement), [ * ] of such AVRL Net Sales and (B) for the
remainder of the Term of this Agreement, either (1) [ * ] of such AVRL Net Sales
if the Master Technical Testing Services Agreement is renewed after its initial
five (5) year term, or (2) [ * ] of such AVRL Net Sales if the Master Technical
Testing Services Agreement is not renewed after its initial five (5) year term.
 Notwithstanding the foregoing, if the Master Technical Testing Services
Agreement is terminated at any time upon one year notice pursuant to Section 6.2
of the Master Technical Testing Services Agreement, the Royalty Payment shall be
[ * ] of such AVRL Net Sales after such notice period. Notwithstanding
subparagraphs 3(a)(ii) or (iii) below, any work or services done by the VDL
shall be deemed to give rise to AVRL Net Sales generated by the Initial AVRL
Site and shall result in Royalty Payments at the rates described in this
subparagraph 3(a)(i).


and;


WHEREAS, KSURF wishes to forgo Royalty Payments between April 1, 2013 and March
31, 2014, in exchange for extending its right to receive Royalty Payments from
ABAXIS in an amount equal to [ * ] of such AVRL Net Sales until the sixth
anniversary of the Royalty Initiation date and for one additional year;


NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

--------------------------------------------------------------------------------



1. Section 1 of the Master Agreement shall be revised to read as follows:



TERM.  Unless the Parties mutually agree otherwise, this Agreement will commence
on the Effective Date and automatically terminate on the day that is eleven (11)
full calendar years after the Royalty Initiation Date (the “Term”).  As used in
this Agreement, “Royalty Initiation Date” means the first day of the calendar
year after which ABAXIS first receives samples for veterinary diagnostic
laboratory testing from a paying customer.  For example, if ABAXIS receives its
first sample from a paying customer on September 1, 2011, the Royalty Initiation
Date shall be January 1, 2012.



2. Section 3(a)(i) of the Master Agreement shall be revised to read as follows:



For that portion of AVRL Net Sales (as defined in the Master Agreement)
generated by the Initial AVRL Site, the Royalty Payments shall be in an amount
equal to (A) until the sixth anniversary of the Royalty Initiation Date, [ * ]
of such AVRL Net Sales and (B) for the remainder of the Term of this Agreement,
either [ * ] of such AVRL Net Sales if the Master Technical Testing Services
Agreement is renewed after its initial five (5) year term, or (2) [ * ] of such
AVRL Net Sales if the Master Technical Testing Services Agreement is not renewed
after its initial five (5) term.  Notwithstanding the foregoing, if the Master
Technical Testing Services Agreement is terminated at any time upon one year
notice pursuant to Section 6.2 of the Master Technical Testing Services
Agreement, the Royalty Payment shall be [ * ] of such AVRL Net Sales after such
notice period.  If termination notice is provided such that KSURF would receive
less than a full [ * ] Royalty Payment during the sixth year after the Royalty
Initiation Date, KSURF shall receive an additional Royalty Payment equal to [ *
] of the previously foregone royalty amount between April 1, 2013 and March 31,
2014, due upon notice of termination.  In exchange for the consideration above,
KSURF will forego Royalty Payments in the second year after the Royalty
Initiation Date.  Notwithstanding subparagraphs 3(a)(ii) or (iii) below, any
work or services done by the VDL shall be deemed to give rise to AVRL Net Sales
generated by the Initial AVRL Site and shall result in Royalty Payments at the
rates described in this subparagraph 3(a)(i).



3. Except as set forth in this Amendment, the Master Agreement shall continue in
full force and effect, as amended herein, in accordance with its terms. If there
is a conflict between this Amendment and the Master Agreement, the terms of this
Amendment will prevail.



[Remainder of the page left intentionally blank]


[* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


2

--------------------------------------------------------------------------------


IN WITNESS HEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized representative as of the date above written.


 
KANSAS STATE UNIVERSITY INSTITUTE FOR COMMERCIALIZATION
 
 
 
 
 
By:
/s/ Kent Glasscock
 
 
 
 
 
 
Name:
Kent Glasscock
 
 
 
 
 
 
Title:
President
 
 
 
 
 
 
KANSAS STATE UNIVERSITY RESEARCH FOUNDATION
 
 
 
 
 
By: 
/s/ James Guikema
 
 
 
 
 
 
Name:
James Guikema
 
 
 
 
 
 
Title:
President
 
 
 
 
 
 
ABAXIS, INC.
 
 
 
 
 
By: 
/s/ Martin Mulroy
 
 
 
 
 
 
Name:
Martin Mulroy
 
 
 
 
 
 
Title:
Chief Commercial Officer



[* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
3

--------------------------------------------------------------------------------